CARPENTEB, District Judge.
1 have caused the arguments of counsel in this case to be fully reported in their own words, so that it may more exactly appear what questions have been raised and are to be decided on this demurrer; and I, therefore, think it unnecessary to detail the processes of reasoning by which I have reached a conclusion, further than those processes may be implied by a statement of the conclusion.
i am of opinion that the action is for a penalty under the statute of Massachusetts, and I found this conclusion both on the decisions of tlie supreme judicial court of that state, and also on a general consideration of the nature and purpose of the statute, and of the measure of damages assigned thereby, and, although in a less degree, of the nature of the prescribed procedure.
I am also of opinion that this is not a suit of a civil nature, within the meaning of the acts of congress, but is rather an action to recover *414a penalty under a state law, which penalty is to be exacted paruy, if not exclusively, as an act of public law, and in defense of the public justice of the state; and, therefore, that this court has no jurisdiction of the action.
The demurrer will therefore be sustained, and there will be judgment for the defendant for costs.